                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


CLARENCE OTWORTH,

         Plaintiff,                      Case No. 1:20−cv−405

   v.                                    Hon. Paul L. Maloney

GRETCHEN WHITMER,

         Defendant.
                                     /


                        NOTICE OF RECEIPT OF CASE



       NOTICE is hereby given that this case has been received, and filed in
this court on May 11, 2020. It has been assigned the case number and
judge set forth above.




                                     CLERK OF COURT

Dated: May 12, 2020            By:    /s/ N. Stimec
                                     Deputy Clerk
